Citation Nr: 0637727	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-06 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as secondary to a service-connected low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1982 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected low back disability.  


FINDING OF FACT

There is medical opinion reflecting that the veteran's 
acquired psychiatric disorder (depression) is related to and 
is worsened by his service-connected low back disability.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder (depression) is 
aggravated by his service-connected low back disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran's service medical records do not demonstrate 
treatment for or a diagnosis of a psychiatric disorder.  The 
veteran, however, does not contend that his current 
psychiatric disorder was incurred during service, but rather 
contends that it was caused or aggravated by his service-
connected low back disability.  

In support of his claim, the veteran submitted two letters 
written by his treating VA physician.  The first, dated in 
January 2003, stated that the veteran was receiving treatment 
for depressive symptoms which were exacerbated by the chronic 
pain and physical limitations associated with his service-
connected low back disability.  The second, submitted after a 
July 2004 VA examiner found no relationship between the 
veteran's service-connected back pain and his psychiatric 
disorder, including evidence of aggravation, and dated in 
September 2004, stated that the veteran's depressive symptoms 
were exacerbated by his service-connected low back 
disability, and that this exacerbation existed even prior to 
the veteran's cerebral aneurysm, which had further 
exacerbated his psychiatric disorder.

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In such cases, only the portion attributable to 
the service-connected disability will qualify for 
compensation.  Id.  Here the veteran's treating physician 
found that his psychiatric disorder was aggravated by his 
service-connected back disability and that evidence of such 
aggravation existed even prior to the veteran's cerebral 
aneurysm, which had further aggravated his psychiatric 
disorder.  The record reflects that the veteran was receiving 
psychiatric treatment related to his back disability in the 
late 1980's, many years before his 1995 cerebrovascular 
accident following a cerebral aneurysm.  Thus, while the July 
2004 VA examiner found that there was no evidence that the 
veteran's service-connected back disability aggravated his 
psychiatric disorder, the Board finds that the preponderance 
of the evidence supports a finding that the veteran's 
psychiatric disorder is related to his service-connected back 
disability, at the very least by aggravation.

As the preponderance of the evidence is in favor of the claim 
for service connection for an acquired psychiatric disorder, 
service connection for an acquired psychiatric disorder, to 
the extent that it is aggravated by the service-connected low 
back disability, is granted.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

In light of the favorable action taken herein, discussion of 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.


ORDER

Service connection for an acquired psychiatric disorder, 
depression, as secondary to a service-connected low back 
disability, is granted.






____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


